                                          Case 5:19-cv-02243-SVK Document 31 Filed 08/19/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ADAM GHADIRI,                                    Case No. 19-cv-02243-SVK
                                   8                   Plaintiff,
                                                                                          ORDER TO SHOW CAUSE WHY
                                   9             v.                                       MOTION TO STRIKE SHOULD NOT
                                                                                          BE GRANTED
                                  10     ANDARYS ENTERPRISE, INC., et al.,
                                                                                          Re: Dkt. No. 30
                                  11                   Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On July 23, 2020, Plaintiff filed a Motion to Strike Andarys Enterprise Inc. and Tabs Inc.’s

                                  14   Answer to Plaintiff’s Complaint. Dkt. 30. Defendants’ deadline to file a written response was

                                  15   August 6, 2020. The deadline to respond has passed, and the Court has not received a response.

                                  16   Accordingly, Defendants have until August 25, 2020 to show cause as to why the motion to strike

                                  17   should not be granted. An order to show cause hearing is hereby SET for September 1, 2020 at

                                  18   10:00 a.m.

                                  19          SO ORDERED.

                                  20   Dated: August 19, 2020

                                  21

                                  22
                                                                                                  SUSAN VAN KEULEN
                                  23                                                              United States Magistrate Judge
                                  24

                                  25

                                  26

                                  27

                                  28
